Case:18-02346-BKT7 Doc#:59 Filed:12/07/18 Entered:12/07/18 15:13:01   Desc: Main
                           Document Page 1 of 8
Case:18-02346-BKT7 Doc#:59 Filed:12/07/18 Entered:12/07/18 15:13:01   Desc: Main
                           Document Page 2 of 8
Case:18-02346-BKT7 Doc#:59 Filed:12/07/18 Entered:12/07/18 15:13:01   Desc: Main
                           Document Page 3 of 8
Case:18-02346-BKT7 Doc#:59 Filed:12/07/18 Entered:12/07/18 15:13:01   Desc: Main
                           Document Page 4 of 8
              Case:18-02346-BKT7
Label Matrix for  local noticing Doc#:59    Filed:12/07/18
                                     BANCO POPULAR  DE PUERTO RICO,Entered:12/07/18
                                                                    SERVICER FOR F    15:13:01       Desc:
                                                                                      Ford Motor Credit      Main
                                                                                                        Company
0104-3                                     Document
                                     C/O SARLAW LLC           Page 5 of 8             Fernndez, Collins, Cuyar & Pl
Case 18-02346-BKT7                   BANCO POPULAR CENTER, SUITE 1022                 P.O. Box 9023905
District of Puerto Rico              209 MUNOZ RIVERA AVE                             San Juan, PR 00902-3905
Old San Juan                         SAN JUAN, PR 00918
Fri Dec 7 15:03:26 AST 2018
ORIENTAL BANK CCU                    SCOTIABANK DE PUERTO RICO                        TARRANT COUNTY
CCU BANKRUPTCY DEPARTMENT            CARDONA JIMENEZ LAW OFFICE PSC                   LINEBARGER GOGGAN BLAIR & Sampson, LLP
PO BOX 364745                        PO BOX 9023593                                   2777 N. STEMMONS FREEWAY
SAN JUAN, PR 00936-4745              SAN JUAN, PR 00902-3593                          DALLAS, TX 75207-2277


UNITED STATES TRUSTEE                      US Bankruptcy Court District of P.R.       ACT PIPE & SUPPLY, INC.
500 TANCA ST STE 301                       Jose V Toledo Fed Bldg & US Courthouse     2585 NE 28th ST.
SAN JUAN, PR 00901-1922                    300 Recinto Sur Street, Room 109           Fort Worth, TX 76111-1702
                                           San Juan, PR 00901-1964


ANTHONY P. JACH / NIXON JACH HUBBARD PLC   ARGOS READY MIX                            AUTORIDAD DE ACUEDUCTOS
JP MORGAN INTERNATIONAL PLAZA III          PO BOX 961094                              Y ALCANTARILLADOS
14241 DALLAS PARKWAY, SUITE 575            Fort Worth, TX 76161-0094                  P.O. BOX 70101
Dallas, TX 75254-2994                                                                 SAN JUAN, PR 00936-8101


AUTORIDAD DE ENERGIA ELECTRICA             BANCO POPULAR DE PUERTO RICO               BEXAR CONCRETE WORKS
PO BOX 363508                              PO BOX 362708                              PO BOX 700250
SAN JUAN, PR 00936-3508                    SAN JUAN, PR 00936-2708                    San Antonio, TX 78270-0250



BEXAR CONCRETE WORKS I, LTD                BUYERS BARRICADES, INC.                    CARTER ENERGY/ DIV. OF WORLD FUEL SERV.
C/O CYNTHIA ROSEN                          PO BOX 7498                                MATTHEW R. HALE
221 W. POPLAR                              Fort Worth, TX 76111-0498                  900 W 48th PLACE, SUITE 900
San Antonio, TX 78212-5549                                                            Kansas City, MO 64112-1899


CARTER ENERY                               CATERPILLAR FINANCIAL COMMERCIAL ACCT      CDC MAINTENANCE GROUP, CORP.
PO BOX 29106                               C/O HESTON & CIMENT PLLC                   PO BOX 1333
Mission, KS 66201-1406                     5605 N. MacCARTHUR, 10th FLOOR             GURABO, PR 00778-1333
                                           DALLAS, TX 75038-2633


CENTERLINE SUPPLY, LTD                     CHARLES E. WEAR, JR.                       CHICO LIMESTONE, INC.
530 JESSE ST.                              1811 W. PARK ROW DRIVE                     PO BOX 636
Grand Prairie, TX 75051-1142               Arlington, TX 76013-3505                   Bridgeport, TX 76426-0636



CLERK OF THE CIRCUIT COURT                 CMC COMMERCIAL METALS                      CMC CONSTRUCTION SERVICES
BOARD OF COUNTY COMMISSIONERS              6565 N. MacARTHUR BLVD.                    PO BOX 844573
POST OFFICE BOX 1030                       SUITE 800                                  Dallas, TX 75284-4573
Ocala, FL 34478-1030                       Irving, TX 75039-6283


COWSER TIRE & SERVICE                      CRIM                                       CYNTHIA ROSEN
1700 NE LOOP 820                           PO BOX 195387                              221 W. POPLAR
Fort Worth, TX 76106-1731                  SAN JUAN, PR 00919-5387                    San Antonio, TX 78212-5549
DAYTON SUPERIORCase:18-02346-BKT7 Doc#:59    Filed:12/07/18
                                      DEPARTAMENTO DE HACIENDA   Entered:12/07/18   15:13:01       Desc:
                                                                                    DEPARTMENT OF THE      Main
                                                                                                      TREASURY
15124 GRAND RIVERA RD.                      Document
                                      DIVISION DE QUIEBRAS    Page 6 of 8           INTERNAL REVENUE SERVICE
STE 140                               PO BOX 9022501                                2203 NORTH LOIS AVE., STE.812
Fort Worth, TX 76155-2748             SAN JUAN, PR 00902-2501                       Tampa, FL 33607-2388


DONALD M. BARNETT                       EDUARD S. COX                               F. DAVID GODREAU ZAYAS, ESQ.
BARNETT & GARCIA, LLC.                  THE COX LAW FIRM, PLLC                      GODREAU & GONZALEZ LAW, LLC.
3821 JUNIPER TRACE, SUITE 108           1300 NORWOOD DR., STE. 100                  PO BOX 9024176
Austin, TX 78738-5514                   Bedford, TX 76022-5246                      San Juan, PR 00902-4176


FORD MOTOR CREDIT                       FORD MOTOR CREDIT                           (p)FORD MOTOR CREDIT COMPANY
PO BOX 31111                            PO BOX 542000                               P O BOX 62180
TAMPA, FL 33631-3111                    Omaha, NE 68154-8000                        COLORADO SPRINGS CO 80962-2180



FORTLINE INC                            GODREAU & GONZALEZ LAW, LLC                 GREENBERG GRANT & REICHARDS
PO BOX 538388                           PO BOX 9024176                              5858 WST HEIMER RD #500
Atlanta, GA 30353-8388                  San Juan, PR 00902-4176                     Houston, TX 77057-5645



HALFF ASSOCIATES, INC.                  HARREL PAILET & ASSOCIATES, P.C             HOLT CAT
PO BOX 678316                           JULIANNE NGUYEN                             PO BOX 650345
Dallas, TX 75267-8316                   5454 LA SIERRA DRIVE, STE. 100              Dallas, TX 75265-0345
                                        Dallas, TX 75231-2342


INNOVATIVE SOIL SOLUTIONS               INTERNAL REVENUE SERVICE                    INTERNATIONAL COLLECTION AGENCY LLC
PO BOX 731843                           CENTRALIZED INSOLVENCY OPERATION            PO BOX 692715
Dallas, TX 75373-1843                   PO BOX 7346                                 Orlando, FL 32869-2715
                                        PHILADELPHIA, PA 19101-7346


JESSE A. OKIROR                         JOSE A. SANCHEZ GIRONA, ESQ.                Joseph L. Whipple (#021391)
3232 McKINNEY AVE.                      SALDA A CARVAJAL & VELEZ-RIVE, PSC.         Mark A. Kirkorsky, P.C.
SUITE 1400                              166 AVENIDA DE LA CONSTITUCION              P.O. Box 25287
Dallas, TX 75204-7422                   San Juan, PR 00901-2101                     Tempe, AZ 85285-5287


KEVIN DAVIS INDUSTRIAL                  KIRBY SMITH MACHINERY, INC.                 KOMATSU FINANCIAL LIMITED PARTNERSHIP
1700 NE LOOP 820                        PO BOX 270360                               PO BOX 5050
Fort Worth, TX 76106-1731               Oklahoma City, OK 73137-0360                Rolling Meadows, IL 60008



LATTIMORE MATERIAL CORP.                LEHIGH HANSON HEIDELBERG CEMENT GROUP       MAPFRE PRAICO INSURANCE CO.
PO BOX 732677                           15620 COLLECTION CENTER DRIVE               PO BOX 70333
Dallas, TX 75373-2677                   Chicago, IL 60693-0156                      San Juan, PR 00936-8333



MATTHEW R. HALE                         MONGE ROBERTIN & ASOCIADOS INC              Mapfre PRAICO Insurance Company / Endurance
900 W 48th PLACE                        60 GEORGETTI ST                             P.O. Box 70333
SUITE 900                               SAN JUAN PR 00925-3607                      San Juan, PR 00936-8333
Kansas City, MO 64112-1899
NEENAH FOUNDRY Case:18-02346-BKT7
               COMPANY            Doc#:59    Filed:12/07/18
                                      NEFF RENTAL,  LLC         Entered:12/07/18       15:13:01       Desc:
                                                                                       NIXON JACH HUBBARD, PLLCMain
PO BOX 729                                  Document
                                      PO BOX 405138          Page 7 of 8               JP ,MORGAN INTERNATIONAL PLAZA III
Neenah, WI 54957-0729                 Atlanta, GA 30384-5136                           14241 DALLAS PARKWAY, SUITE 575
                                                                                       Dallas, TX 75254-2994


ORIENTAL BANK                            ORIENTAL BANK                                 ORIENTAL BANK
PO BOX 30175                             PO BOX 31021                                  PO BOX 364745
Tampa, FL 33630-3175                     Tampa, FL 33631-3021                          SAN JUAN, PR 00936-4745



ORIENTAL BANK                            PIONEER LONGHORN CONCRETE                     PREFERRED HOME SERVICES INC.
PO BOX 71113                             3485 ROY ORR BLVD.                            PO BOX 4069
San Juan, PR 00936-8013                  Grand Prairie, TX 75050-4210                  Bayamon, PR 00958-1069



RAM TOOL                                 RANDALL K. LINDLEY                            RB EVERETT & CO.
PO BOX 743487                            BELL, NUNNALLY & MARTIN, LLP                  PO BOX 7300
Atlanta, GA 30374-3487                   3232 McKINNEY AVE., SUITE 1400                Pasadena, TX 77508-7300
                                         Dallas, TX 75204-7422


REBECCA A. HICKS                         REDI MIX CONCRETE                             REEDER DISTRIBUTORS, INC.
325 N ST PAUL ST.                        PO BOX 844425                                 5450 WILBARGER STREET
SUITE 4400                               Dallas, TX 75284-4425                         Fort Worth, TX 76119-4298
Dallas, TX 75201-3880


RENTAL ONE                               REYNOLDS ASPHALT & CONSTRUCTION CO.           RON WRIGHT, TAX ASSESOR COLLECTOR
PO BOX 498                               PO BOX 370                                    PO BOX 961018
Colleyville, TX 76034                    Euless, TX 76039-0370                         Fort Worth, TX 76161-0018



SCOTIABANK                               SIRIUS XM RADIO, INC.                         SIX & MANGO EQUIPMENT
PO BOX 362230                            PO BOX 78054                                  PO BOX 1269
SAN JUAN, PR 00936-2230                  Phoenix, AZ 85062-8054                        Frisco, TX 75034-0022



STUART HOSE AND PIPE COMPANY             SUNBELT RENTAL, INC.                          TARRANT APPRAISAL DISTRICT
701 RIVERSIDE DRIVE                      PO BOX 409211                                 PO BOX 185519
Fort Worth, TX 76111-4401                Atlanta, GA 30384-9211                        Fort Worth, TX 76181-0519



TARRANT COUNTY TAX OFFICE                (p)TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       TRIUMP SAVINGS BANK
100 E. WEATHERFORD                       REVENUE ACCOUNTING DIV - BANKRUPTCY SECTION   12700 PARK CENTRAL DRIVE
Fort Worth, TX 76196-0206                PO BOX 13528                                  SUITE 1700
                                         AUSTIN TX 78711-3528                          Dallas, TX 75251-1517


Tarrant County                           UNITED RENTALS NORTH AMERICA INC.             United Rentals (North America), Inc.
Linebarger Goggan Blair & Sampson, LLP   C/O LAWRENCE FALLI, BARNETT & GARCIA          Mark A. Kirkorsky, P.C.
C/O Elizabeth Weller                     3821 JUNIPER TRACE, SUITE 108                 P.O. Box 25287
2777 N Stemmons Freeway Suite 1000       Austin, TX 78738-5514                         Tempe, AZ 85285-5287
Dallas, Texas 75207-2328
VULCAN        Case:18-02346-BKT7 Doc#:59    Filed:12/07/18
                                     WELLS FARGO  BANK, NA      Entered:12/07/18                           15:13:01       Desc:
                                                                                                           WELLS FARGO BANK, NA Main
PO BOX 849131                              Document
                                     PO BOX 61193            Page 8 of 8                                   PO BOX 6426
Dallas, TX 75284-9131                Los Angeles, CA 90061-0193                                            Carol Stream, IL 60197-6426



WEST GATE RESORTS                                     WESTGATE RESORTS                                     WILLIAM G. KOOPMAN
2801 OLD WINTER GARDEN RD.                            2801 OLD WINTER GARDEN ROAD                          218 EDGEWOOD DRIVE
Ocoee, FL 34761-2965                                  OCOEE, FL 34761-2965                                 Coppell, TX 75019-5804



Wells Fargo Bank, N.A.                                YAMILLET IRIZARRY                                    ISMAEL CARRASQUILLO SANCHEZ
Small Business Lending Division                       HC 02 BOX 17740                                      8624 TRINITY VISTA TRAIL
P.O. Box 29482                                        Gurabo, PR 00778                                     HURST, TX 76053-7518
Phoenix, AZ 85038-9482


MARIO MUNIZ                                           MONSITA LECAROZ ARRIBAS                              NOEMI LANDRAU RIVERA
GAUTIER BENITEZ 56                                    OFFICE OF THE US TRUSTEE (UST)                       PO BOX 270219
FLORAL PARK                                           OCHOA BUILDING                                       SAN JUAN, PR 00928-3019
HATO REY, PR 00917-3818                               500 TANCA STREET SUITE 301
                                                      SAN JUAN, PR 00901

NOREEN WISCOVITCH RENTAS
PMB 136
400 CALAF STREET
SAN JUAN, PR 00918-1314




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


FORD MOTOR CREDIT COMPANY LLC                         TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
DEPT. 55953                                           111 EAST 17TH STREET
PO BOX 55000                                          AUSTIN, TEXAS 78774
DETROIT, MI. 48255-0953




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Mapfre PRAICO Insurance Company and Endura         (d)SCOTIABANK DE PUERTO RICO                         (d)Six and Mango Equipment LLP
                                                      CARDONA JIMENEZ LAW OFFICE, PSC                      PO BOX 1269
                                                      PO BOX 9023593                                       FRISCO, TX 75034-0022
                                                      SAN JUAN, PR 00902-3593


(u)Javier Vilarino                                    End of Label Matrix
PO Box 9022515                                        Mailable recipients   102
San Juan00902-2515                                    Bypassed recipients     4
                                                      Total                 106
